Case 21-12190-AJC Doc10 Filed 03/05/21 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In re:
MADELAINE RONDON Case No.: 21-12190-AJC
SSN: XXX-XX-4165 Chapter 13

Debtor /

ANY INTERESTED PARTY WHO FAILS TO FILE AND
SERVE A WRITTEN RESPONSE TO THIS MOTION WITHIN
14 DAYS AFTER SERVICE OF THIS MOTION SHALL,

PURSUANT TO ADMINISTRATIVE ORDER 2014-03, BE
DEEMED TO HAVE CONSENTED TO THE ENTRY OF AN
ORDER IN THE FORM ATTACHED TO THIS MOTION.

 

 

 

 

ATTORNEY-REPRESENTED DEBTOR'S VERIFIED “OUT OF TIME” MOTION FOR
REFERRAL TO MORTGAGE MODIFICATION MEDIATION

The Debtor filed this Verified “Out of Time” Motion for Referral to Mortgage
Modification Mediation (“Out of Time Motion”) and requests the Court enter an Order
Granting Debtor’s Verified “Out of Time” Motion for Referral to Mortgage Modification
Mediation (“Order Granting Out of Time Motion”) referring Debtor and SN Servicing
Corporation (‘Lender’) to Mortgage Modification Mediation (“MMM”) and states as
follows:

1. Debtor is an individual! who has filed for bankruptcy relief under, or converted to,

chapter 13 on March 5, 2021. In support of Debtor's request to participate in MMM

“Out of Time”, Debtor states that he is seeking a mortgage modification on his

principal residence and the Motion for Referral was not previously filed due to the

fact that the debtor was gathering the documentation needed in order to timely

submit a complete package to the Lender for purposes of scheduling a mediation.

Page 1 of 6
MMM-LF-03 (08/01/14)
Case 21-12190-AJC Doc10 Filed 03/05/21 Page 2 of 6
2. Debtor requests MMM for real property (“Property”) located at the following

street address: 3921 N.W. 179" Street, Miami Gardens, FL 33055,
account number for this property is 7191 (last four digits).
a. The Property is (check one box):
(<] The Debtor’s primary residence
[_] Not the Debtor's primary residence
b. Borrowers obligated on the promissory note and mortgage on the
Property are (check one box):
(<] Debtor(s) only
[_] Debtor and non-filing co-obligor/co-borrower/third party
Contact information for co-obligor/co-borrower/third party:

Name:
Address:

 

 

 

Telephone:
email:

 

 

[_] Other:

Name:

 

Address:

 

 

Telephone:
email:

 

 

c. If applicable, Debtor’s attorney has simultaneously filed with this
motion the MMM Local Form “Third Party’s Consent to Attend and
Participate in Mortgage Modification Mediation” signed by each co-
obligor/co-borrower/third party listed above.

3. Debtor intends to (check all boxes that apply):

{<] Modify the mortgage on the Debtor’s primary residence.

Page 2 of 6
MMM-LF-03 (08/01/14)
Case 21-12190-AJC Doc10 Filed 03/05/21 Page 3 of 6
[_] Modify the mortgage on Property that is not the Debtor's primary

residence,
[_] Surrender the Property to the Lender,

4, Prior to filing this motion, Debtor remitted to Debtor's attorney the required
non-refundable portal submission fee in the amount of $40.00 and the
required non-refundable Document Preparation Software fee in the
amount of $40.00 for a total fee of $80.00.

5. Prior to filing this motion, Debtor's attorney completed preparation of
Debtor's information using the court-approved on-line program that
facilitates the preparation of the Debtor's loan modification package
(‘Document Preparation Software”) and has paid the $40.00 Document
Preparation Software fee to the approved vendor. Debtor's initial loan
modification forms have been generated and are ready for signature and
submission. Debtor's attorney has also collected all of the required
supporting documentation as required by the Document Preparation
Software (such documentation and forms referred collectively to as
"Debtor's Prepared Package”) and is prepared to submit the supporting
documentation along with the modification forms.

6. Prior to filing this motion, Debtor's attorney has determined that:

[<] Lender is registered with the approved Mortgage Modification
Mediation Portal (“MMM Portal’):

[_] Lender is not registered. Debtor requests the Court require Lender to
register with the MMM Portal within seven days after entry of the
Order.

7. Debtor requests Lender consider (check as many boxes as applicable):

Page 3 of 6
MMM-LF-03 (08/01/14)
Case 21-12190-AJC Doc10 Filed 03/05/21 Page 4 of 6

™~ A HAMP or government sponsored loan modification

M A conventional loan modification

M A deed in lieu of foreclosure

M A state court consent in rem final judgment of foreclosure
Ml Surrender options

M Other: Principal Reduction

8. IF DEBTOR IS REQUESTING NON-RETENTION (SURRENDER)
OPTIONS:
a. Debtor will submit all additional documents required for surrender as

provided for on the MMM Portal.
b. Debtor represents that the Property has been listed for sale.

9. Prior to filing this motion, Debtor remitted the required Mediator’s fee in the
amount of $300.00 to Debtor's attorney, unless the Debtor is seeking pro
bono mediation under paragraph 11. Debtor understands and
acknowledges that after the mediator is designated, the mediator's fee is
not refundable for any reason at any time.

10. | Within seven days after filing the MMM Local Form “Debtor's Notice of
Selection of Mortgage Modification Mediator” (or “Notice of Clerk's
Designation of Mortgage Modification Mediator’) or the Lender's registration
on the MMM Portal, whichever occurs later, Debtor's attorney shall upload
and submit through the MMM Portal, Debtor’s Prepared Package, together
with any additional forms or documents which Lender may post on the MMM
Portal, and pay a non-refundable MMM Portal submission fee in the amount
of $40.00. In addition, the Debtor's attorney will upload the Order to the
MMM Portal as part of the submission of Debtor's documentation,

11. Debtor's attorney:

Page 4 of 6
MMM-LF-03 (08/01/14)
Case 21-12190-AJC Doc10 Filed 03/05/21 Page 5of6

@M Will forward the mediator’s fee directly to the Mediator within seven
days after designation of the mediator; OR
C] Represents that the Debtor requests he/she be considered as a
candidate for pro bono mediation because the Debtor’s undersigned
attorney is representing the Debtor pro bono, or Debtor's income is
less than 150% above the poverty level (see attached calculation).
12. Debtor consents to Lender communicating directly with Debtor's attorney
for any and all aspects of the mortgage mitigation mediation program.
WHEREFORE, Debtor requests that the “Out of Time Motion” be granted and for

such other and further relief as this Court deems proper.

Page 5 of 6
MMM-LF-03 (08/01/14)
Case 21-12190-AJC Doci0 Filed 03/05/21 Page 6éof6
DEBTOR’S VERIFICATI ge0o

Pursuant to 28 U.S.C. §1746, | declare under penalty of perjury the foregoing is true and
correct on the hn day of MACH , 2021.

Li onl

MADELAINE RONDON, DEBTOR

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the Debtor's Verified
Ex-Parte Motion for Referral to Mortgage Modification Mediation Motion [J Verified Out
of Time Motion for Referral to Mortgage Modification Mediation was served by U.S, first
class Mail, upon the parties listed ei on the 5 th day of

RAP 2021.

NAVARRO

Attorneys at Law

Attomey for Debtor

66 West Flagler Street, 6th Floor
Miami, FL 33130

Tel.: 305-447-8707

Fax: 305-447-3787

 

By: & is FN
LUIS F. NAVARRO, Esq.
Florida Bar No. 629359

Copies to:
SN Servicing Corporation, Cabana Series IV Trust, P.O. Box 660820, Dallas, TX 75266-

0820, Vie Requiar Mail

ATTN: Robin P. Arkley li, President and/or Secretary, 13702 Coursey BLvd, Bldg 1A,
Baton Rouge, LA 70817, Via Certified Mail

US Bank Trust National Association, c/o Tara Lauren, Esq., Ghidotti Berger, LLP., 1031
N. Miami Beach Blvd, North Miami Beach, FL 33162, Via Certified Mail

Page 6 of 6
MMM-LF-03 (08/01/14)
